Perkins, J.
Assumpsit by Corwine against Van Pelt for work and labor. Pleas, the general issue, payment, accord and satisfaction, and some others that need not be mentioned. The cause was tried by a jury, and there was a verdict, and judgment upon it, for a fraction over 100 dollars.
There was a motion made to arrest the judgment, and for a new trial.
A demurrer was sustained to certain pleas.
The work and labor were performed by the plaintiff for the defendant while a minor, and under a special contract not fulfilled.
The motion in arrest of judgment was an affirmance of the verdict upon the evidence, and we shall not, therefore, look into that. The motion for a new trial was too late to be noticed. McKinney v. Springer, at the present term.
The merits of the case were triable under the issues formed, and it is not of consequence to look into the correctness of the decisions on the demurrers. Error in those decisions could do no harm, and cases will not be reversed for harmless errors. Cheek v. Glass, 3 Ind. 286.
A suit can be maintained for the value of services rendered by an infant under a special contract not fulfilled. Harney v. Owen, 4 Blackf. 337, deciding the contrary, was expressly overruled in Dallas v. Hollingsworth, 3 Ind. 537.
The evidence not being before us, no question arises as to the parties to the suit.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.